Latimer, Judge
(dissenting):
I dissent for the reasons set forth in my dissenting opinion in United *282States v. Woods and Duffer (No. 1023), 8 CMR 3 decided February 19, 1953. The line of demarcation between legal and illegal participation in the deliberations of the court becomes more indistinct.
The board of review in its decision stated that it was unable to find any prejudice to the substantial rights of the accused and that it would affirm the conviction if it were not for the holding of this court in United States v. Wilmer Keith (No. 503), 4 CMR 85, decided July 30, 1952. In my opinion, the board appraised properly the lack of prejudice. and the conviction and sentence should be affirmed.